737 N.W.2d 727 (2007)
Raymond NEWSOME and Nancy Newsome, Plaintiffs-Appellants, and
Blue Cross & Blue Shield of Michigan, Intervening Plaintiff,
v.
Peter BONO, D.O., Tri County Orthopedics, P.C., and Botsford General Hospital, Defendants-Appellees.
Docket No. 133228, COA No. 270237.
Supreme Court of Michigan.
September 10, 2007.
*728 On order of the Court, the application for leave to appeal the November 14, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the portion of the judgment of the Court of Appeals affirming the dismissal of the complaint with prejudice, because the dismissal should have been without prejudice. See Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201. Accordingly, we REMAND this case to the Oakland Circuit Court for entry of an appropriate order. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.